DETAILED ACTION
Status of the Claims
Claims 1-6, 9-19, 21-22, and 24 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5 each recites the limitation "the cells" in claim 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Chee et al., Needels et al., and Alberti et al.
Claims 1-3, 6, 10-12, 16-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (U.S. 8,460,865 B2, cited in IDS of 03/19/2019) in view of Needels et al. (Proc. Natl. Acad. Sci. USA, 1993, 90:10700-10704, cited in IDS of 03/19/2019) further in view of Alberti et al. (Applied Surface Science, 2009, 255:7759-7765, cited in IDS of 03/19/2019).  
claim 1(in part), Chee teaches a method of characterizing candidate agents (e.g. termed “bioactive agents” by Chee as per col. 4-5 in SUMMARY OF THE INVENTION and throughout, such as in col. 11-12), comprising
(a)    synthesizing a library of candidate agents, wherein each candidate agent is attached to a unique nucleic acid tag having a tag sequence (e.g. the decoder binding ligand, or DBL, of Chee, attached to a bioactive, candidate agent, which can be a nucleic acid as per col. 18 and throughout, reads on the instantly claimed tag sequence);
(b)    attaching the library of candidate agents with a solid support to attach the candidate agents to the solid support, whereby an array of candidate agents is formed comprising individual features on the solid support that each attach to an individual candidate agent from the library (e.g. attached to a substrate with discrete sites as per col. 8-10);
(c)    contacting the array of candidate agents with a screening agent (e.g. termed “target analyte” by Chee as per col. 4-5 in SUMMARY OF THE INVENTION and throughout), wherein one or more candidate agents in the array react with the screening agent (e.g. as per col. 56 lines 43-47 which includes that the arrays can be used “to probe a sample solution for the presence or absence of a target analyte”);
(d)    detecting the array during or after the contacting of the array with the screening agent, thereby determining that at least one candidate agent in the array reacts with the screening agent (e.g. as per col. 56 lines 43-47 which includes that the arrays can be used “to probe a sample solution for the presence or absence of a target analyte”);

(f)    identifying the at least one candidate agent in the array that reacts with the screening agent based on the tag sequence that is attached to the at least one candidate agent (e.g. decoding the IBL by sequencing as per col. 25 and col. 17-18).
Regarding claims 2-3 and 6, Chee teaches that the candidate agents (termed “bioactive agents”) may be proteins, enzymes, nucleic acids, small molecules, or activators/inhibitors of cell signaling (e.g. as per col. 11 and 56).
Regarding clams 10-12, Chee teaches that the screening agent (termed “target analyte”) reacts with the candidate agent (termed “bioactive agent”) and detecting the array comprises detecting the screening agent, which may be luminescent (e.g. as per col. 20-22 which states that the target analyte may be fluorescently labeled and detected).  
Regarding claims 16-18, Chee teaches that the screening agent can react with the candidate agent to produce an analyte product which is detected optically (e.g. as per col. 58-59 and esp. col. 59 lines 18-20). 
Regarding claim 19, Chee teaches that the detecting of the array comprises acquiring optical signals at several time points for one or more of the individual features on the array (e.g. col. 59-60).
Regarding claim 24, Chee teaches that the solid support is located within a flow cell (e.g. in a tube for flow-through sample analysis as per col. 8).
claim 1.
Needels teaches the preparation of combinatorial libraries, wherein individual reactions of the combinatorial synthesis that are carried out on each candidate agent are tracked by addition of a unique signature of one or more nucleotides to a nucleic acid tag that is attached to each of the candidate agents, thereby providing a library of candidate agents, wherein each candidate agent is attached to a unique nucleic acid tag (e.g. as per the Abstract and throughout).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to prepare the tagged library of Chee using the combinatorial method of Needels.  One of ordinary skill in the art would have been motivated to do so since such a method allows for the rapid preparation of highly diverse and large (e.g. 106-109 compound libraries and larger with many copies of each member as per Needels in the abstract and on p. 10704).
One of ordinary skill in the art as of the effective filing date would have had a reasonable expectation of success in practicing the claimed invention, at least because both Chee and Needels are drawn to beads of relatively the same size (e.g. Chee teaches microspheres “from about 0.2 micron to about 200 microns preferred” as per 
Also, it is noted that the Chee reference is silent on the limitation of the solid support comprising nucleic acid primers and the candidate agents attach to the solid support via hybridization of the nucleic acid tags to the nucleic acid primers, wherein the nucleic acid tags comprise a universal primer binding sequence, the nucleic acid primers comprise a universal primer sequence, and the candidate agents attach to the solid support via hybridization of the universal primer binding sequence to the universal primer sequence, as set forth in claim 1.
Alberti teaches the attachment of microbeads to a substrate via oligonucleotide hybridization (e.g. as per Abstract, Fig. 4, and throughout). 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to immobilize the beads in the array of Chee using the attachment scheme as per Alberti.  One of ordinary skill in the art would have been motivated to do so allows for a predetermined patterning as per Alberti (e.g. as per the Introduction), which is of interest to Chee (e.g. forming a regular pattern of microbeads as per col. 9, line 54 to col. 10, line 3).
One of ordinary skill in the art as of the effective filing date would have had a reasonable expectation of success in practicing the claimed invention, at least because both Chee and Alberti are drawn to beads of relatively the same size (e.g. Chee teaches microspheres “from about 0.2 micron to about 200 microns preferred, and from 3.2.1. Amino-carboxy coupling of DNA oligomers to beads section on p. 7760), wherein the beads can be patterned on a flat, planar glass substrate or slide (e.g. as per col. 8, lines 24-45 for Chee, and as per the 3.1. Materials section of Alberti on p. 7760).

Chee et al., Needels et al., Alberti et al., and Church et al.
Claims 1-3, 6, 10-12, 16-19, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (U.S. 8,460,865 B2, cited in IDS of 03/19/2019) in view of Needels et al. (Proc. Natl. Acad. Sci. USA, 1993, 90:10700-10704, cited in IDS of 03/19/2019) further in view of Alberti et al. (Applied Surface Science, 2009, 255:7759-7765, cited in IDS of 03/19/2019) and further in view of Church et al. (U.S. PGPub 2017/0107566 A1, cited in IDS of 03/19/2021).  
Chee in view of Needels and Alberti is relied on as above, however, the reference is silent on the limitations of further comprising amplifying the nucleic acid tags to produce amplicons of the nucleic acid tags at the individual features, wherein the sequencing of the nucleic acid tags comprises sequencing the amplicons of the nucleic acid tags at the individual features, as set forth in claims 21-22.
Church teaches a very similar method to Chee of forming a random array of screening agents with attached nucleic acid tags (e.g. barcoded polypeptides as per para 0006 and 0012 and throughout), wherein they are attached to a solid support and decoded by amplifying the barcode tags to form amplicons at the individual features, sequencing them and detecting optical signals indicative of the sequences (e.g. as per Fig. 2 and throughout). While Church differs from the instant claims in that Church binds 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the decoding step by in situ amplification and sequencing-by-synthesis as per Church in the array formation and use as per Chee in view of Needels and Alberti.  One of ordinary skill in the art would have been motivated to do so since the sequencing-by-synthesis method of Church is readily automated and Chee states that their method can advantageously be performed in a flow cell (e.g. as per col. 8 lines 46-48) and that decoding by sequencing “has the advantage that encoding a vast number of distinct codes by using only a small number of nucleotides” as per col. 25 lines 53-55).  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Chee et al., Needels et al., Alberti et al., and Zhu et al.
Claims 1-3, 6, 10-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (U.S. 8,460,865 B2, cited in IDS of 03/19/2019) in view of Needels et al. (Proc. Natl. Acad. Sci. USA, 1993, 90:10700-10704, cited in IDS of 03/19/2019) further in view of Alberti et al. (Applied Surface Science, 2009, 255:7759-et al. (Organic Letters, 2003, 5:1257-1260).  
Chee in view of Needels and Alberti is relied on as above, however, the reference is silent on the limitation of the screening agent reacting with the one or more candidate agent by chemically modifying the one or more candidate agent, wherein the detecting of the array comprises detecting the one or more modified candidate agent, and wherein the one or more modified candidate agent is luminescent and the detecting comprises detecting luminescence on the array, as set forth in claims 13-15.
Zhu teaches the detection of enzymatic activity and specificity by using a small molecule array such that enzyme activity/specificity is detected by chemical modification (to produce luminescence) of the candidate agent by the screening agent (e.g. as per the Abstract and throughout).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the detection method of Zhu in the encoded arrays of Chee in view of Needels and Alberti.  One of ordinary skill in the art would have been motivated to do so since Zhu teaches that their detection method affords high sensitivity and can be used for a wide range of enzymes (e.g. as per the Abstract and last paragraph).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639